DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 4 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 3, 5-11 and 13-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gelfand, publication number: US 2020/0175611.



receive an analysis transaction wherein the analysis transaction is operable to implement at least data processing algorithm on a set of data records (search request, [0011]); 
execute the analysis transaction wherein the execution of the analysis transaction comprises: 
retrieving the set of data records from a data structure repository within an initial smart contract of the blockchain (data stored on a blockchain, [0014]); 
invoking at least one smart contract method wherein the smart contract method, when executed, implements the data processing algorithm on the set of data records (search, aggregate, analyze, correlate, [0023][0074-0075]); 
return an output generated from implementation of the data processing algorithm on the set of data records (Result, [0023][075]).

As per claim 2, Gelfand teaches wherein the initial smart contract comprises a plurality of smart contract methods for implementing one or more data processing algorithms on 

As per claim 3, Gelfand teaches wherein the analysis transaction is selected, by the consumer via the user interface, out of a set of available standard analysis transactions and wherein each of the standard analysis transaction corresponds to at least one data processing algorithm (User request, [0011]).

As per claim 5,Gelfand teaches wherein the set of data records are added by means of input transactions appended to the blockchain by one or more consumers (user uploading information, [0093]).

As per claim 6, Gelfand teaches wherein the set of data records are stored in a data structure repository of within the initial smart contract of the blockchain (data storage on blockchain, [0014]).

As per claim 7, Gelfand teaches wherein the set of data records are stored along-with a class identifier (Profile, [0016])



Claims 9-11 and 13-16 are rejected based on claims 1-3 and 5-8.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUGBENGA O IDOWU whose telephone number is (571)270-1450. The examiner can normally be reached Monday-Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 5712723804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/OLUGBENGA O IDOWU/Primary Examiner, Art Unit 2494